DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No. PCT/CA2018/050778 filed on June 22, 2018 has been received and it is acknowledged.
Claims 1-21 and 29-35 are pending, with claims 7, 8, 10, 11, 14-21, and 29-35 withdrawn from consideration as being directed to non-elected inventions and non-elected species.
Claims 22-28 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 ultimately depends on claim 1 and recites “said resiliently-deformable rib members are situated on an exterior of said cylindrical periphery of said elongated hollow tube, and an interior cylindrical periphery of said elongate hollow tube is in direct contact with each of said at least one cylindrical battery”.

Rib members extending inwardly from the cylindrical periphery of the elongate hollow tube are rib members situated on an interior of the cylindrical periphery of the elongate hollow tube (see fig. 7A-C).
The rib members in claim 6 are the exact opposite (see fig.6A-B), and do not meet the requirements of the independent claim 1.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0281144) in view of Curiel (US Patent 4,563,727) and in further view of Tanii (US 2014/0335379).
With regard to claims 1 and 2, Yoon et al. teach the secondary battery pack (100) of fig. 1:

    PNG
    media_image1.png
    304
    490
    media_image1.png
    Greyscale
.
The battery pack (100) comprise the cylindrical battery cell (200), the connecting members (330) and (340), and the sheathing film (520) attached to the outside of the battery case to surround the outside of the battery cell (200)(fig. 1, par.0048, par.0055).
The sheathing film (520) is formed in the shape of a tube (par.0069), and it is equivalent to the “one elongate, cylindrical hollow tube adapted to contain therein at least one cylindrical battery” in claim 1.
The connector (330) is made of a nickel plate and connects to the anode of the cell (200)(par.0055, par.0058). The connector (330) is equivalent to the “one elongate electrically-conductive member extending longitudinally along a length of said elongate hollow tube” in claim 1.
Yoon et al. fail to teach that the sheathing film (520) comprises a plurality of rib members.
Curiel teaches that the interior of a plastic case (44) may be provided with a number of integrally formed longitudinal ribs (46) which extend inwardly from the inside 

    PNG
    media_image2.png
    176
    220
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    182
    141
    media_image3.png
    Greyscale
(column 5, lines 40-45, fig. 12 and 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide integrally formed ribs on the inside surface of the sheathing film (520) of Yoon et al., in order to better support the cylindrical battery cell (200).
Yoon et al. teach that the sheathing film (520) is made of a thermally-shrinkable material (par.0069), but fail to specifically teach the material.
However, Tanii et al. teach that PET (polyethylene terephthalate) may be used as thermally shrinkable material for the tube (4) which encloses an assembly comprising a battery (par.0033, fig.1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene terephthalate (PET) to form the tube (520) and the ribs of Yoon modified by Curiel.
Polyethylene terephthalate (PET) is flexible, as evidenced in par.0043 of Lee et al. (US 2011/0281140).

The integrally formed ribs also meet the limitations of claim 2.
The limitations of claim 1 “for use in measurement-while-drilling operations which provides electrical power to a mud pulser” and “wherein when said at least one cylindrical battery is inserted in said elongate hollow tube and said elongate hollow tube inserted in measurement-while-drilling equipment and then inserted downhole, said reliantly-deformable rib members absorb and damp lateral vibratory forces exerted on said at least one battery contained in said battery container” refer an intended use and adds no patentable weight to the claim.
Curiel teaches that the ribs (46) hold the battery (43) in a centered coaxially aligned position inside the case (44)(column 5, lines 45-46).
Therefore, a housing comprising the sheathing (520), integrally-formed ribs, and the connecting member (330) of Yoon modified by Curiel and Tanii meets the limitations of claim 1 for “battery container damps lateral vibration of at least one substantially cylindrical battery contained therein”.
With regard to claim 3, the battery container of Yoon modified by Curiel and Tanii  does not have the ribs non-integral with the sheathing film (520).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to attach rib members to the sheathing film (520) of Yoon modified by Curiel and Tanii, with a reasonable expectation of success.
With regard to claim 5, fig. 12 and 13 of Curiel show a “plurality of elongate longitudinally-extending members extending substantially a length of said elongate hollow tube and which are in mutual parallel arrangement with each other and uniformly spaced about said cylindrical periphery of said elongate hollow tube”.
With regard to claim 9, fig. 1 of Yoon et al. shows that connecting members (330) comprises a thin vertical portion. This portion meets the limitations for “thin, flat, elongate ribbon member having a width substantially greater than a thickness thereof and said width is disposed within a portion of said cylindrical periphery of said elongate hollow tube” (see member (22) in fig.2A of the instant application for definition of claimed ribbon member).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0281144) in view of Curiel (US Patent 4,563,727) and Tanii (US 2014/0335379) as applied to claim 1 above, and further in view of Tyler et al. (US 2016/0301111).
With regard to claim 4, Yoon modified by Curiel and Tanii teaches the battery container of claim 1 (see paragraph 7 above), but fail to teach that the 
However, it is known in the art that a connector may be integral with the housing, by being molded with the walls of the housing, as shown in par.0023 of Tyler et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the vertical portion of the connector integrally moulded within the sheathing (520) of Yoon modified by Curiel and Tanii.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yoon et al. teach that the anode terminal (380) is exposed outward from the bottom of the secondary battery pack (100)(par.0070).The secondary battery pack (100) comprises the insulative cap (500) at one end of the sheathing film (520)(par.0048, fig.1)
Therefore, one of ordinary skill would not be motivated to modify Yoon et al. and obtain the battery contained in claim 12.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any 
The examiner would like to note that:
-the objection to the disclosure is withdrawn following the applicant’s amendment to the disclosure and the corrections made by the USPTO in the published application;
-the rejection of claims 1, 2, 5, 6, 9, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Riggs (US 2014/0335380) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Riggs (US 2014/0335380) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Riggs (US 2014/0335380) in view of Tyler et al. (US 2016/0301111) is withdrawn following the applicant’s amendment to claim 1; and
	-the rejection of claims 1, 5, and 9 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0281144) in view of Logan et al. (US 2018/0258740) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-6 and 9 are shown in paragraphs 4-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANCA EOFF/Primary Examiner, Art Unit 1796